In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-753V
                                    Filed: October 31, 2016
                                        UNPUBLISHED

****************************
JENNIFER ARNETT,                          *
                                          *
                     Petitioner,          *     Joint Stipulation on Damages;
v.                                        *     Trivalent Influenza (“Flu”) Vaccine;
                                          *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                       *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Scott Kelly, Roberts, Kelly, and Bucio, LLP, Sidney, OH, for petitioner.
Lara Englund, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On July 17, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that she suffered Guillain-Barré Syndrome (“GBS”) caused-in-
fact by the trivalent influenza vaccine she received on November 19, 2012. Petition at
1, ¶ 6; see also Stipulation, filed Oct. 31, 2016, at ¶¶ 1-2, 4. Petitioner further alleged
that she received the vaccination in the United States, has suffered the residual effects
of her GBS for more than six months, and that neither she nor any other party has filed
any action or received compensation for her injury, alleged as vaccine caused. Petition
at ¶¶ 2, 7-9; see also Stipulation at ¶ 2, 4-5. “Respondent denies that the flu vaccine is
the cause of petitioner’s GBS or any other injury or her current condition.” Stipulation at
¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on October 31, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive a payment of $144,405.87
as follows:

        a. a lump sum payment of $143,851.36 in the form of a check payable solely to
petitioner, Jennifer Arnett;

        b. a lump sum payment of $554.51 in the form of a check payable jointly to
petitioner, Jennifer Arnett and Treasurer, State of Ohio:

                                       Treasurer, State of Ohio
                                       Ohio Tort Recovery Unit
                                    350 Worthington Road, Suite G
                                       Westerville, Ohio 43082

representing compensation for satisfaction of the State of Ohio Medicaid lien.3
Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                           s/Nora Beth Dorsey
                                           Nora Beth Dorsey
                                           Chief Special Master




3   Petitioner agrees to endorse this payment to the Treasurer, State of Ohio.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                       2